Citation Nr: 1217843	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a persistent rash of the right toe.

8.  Entitlement to service connection for a persistent rash of the left toe.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety reaction, depression, and posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for a right foot disorder.

12.  Entitlement to service connection for a left foot disorder.

13.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1966, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Detroit, Michigan.

The Board notes that in addition to the issues listed above, the Veteran perfected appeals of the issues of entitlement to service connection for Parkinson's disease and entitlement to service connection for erectile dysfunction.  As an October 2011 RO rating decision granted service connection for Parkinson's disease and a November 2011 RO rating decision granted service connection for erectile dysfunction, these issues are no longer in appellate status.

The Board notes that a claim for service connection for a psychiatric disability such as anxiety reaction cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the issue has been recharacterized as indicated above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary pursuant to VA's duty to assist. 

Review of the claims file reveals that in an RO rating decision, dated in December 2011, treatment records regarding the Veteran from the VA Medical Center (VAMC) in Ann Arbor, Michigan dated from August 2008 to August 2010 were considered.  In addition, the rating decision referenced the report of a VA medical examination dated in November 2011 from the VAMC in Detroit, Michigan.  However, review of the claims file, including the Veteran's efolder, does not reveal any VA treatment or examination records.  

Review of the claims file reveals that the Veteran receives consistent treatment from Dr. L.M.  The most recent treatment records from Dr. L.M. associated with the claims file are dated in November 2007 and indicate that the Veteran was scheduled for additional follow-up treatment.

Review of the claims file reveals that the Veteran has reported that he underwent lumbar spine surgery in the 1970's; however, records regarding this surgical treatment have not been associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all VA treatment records regarding the Veteran.  Additionally, after obtaining proper authorization, the records associated with the Veteran's treatment by Dr. L.M. dated since November 2007 must be obtained and associated with the claims file.  Further, after identification by the Veteran and after obtaining proper authorization, attempts must be made to obtain and associate with the claims file the records regarding the Veteran's lumbar spine surgery in the 1970's.

The Veteran seeks entitlement to service connection for hearing loss and tinnitus.  The Veteran has reported that he worked as an instrument repairman in service, that he worked on instruments in jets, and therefore was exposed to the loud noise of operating jet engines.  The Veteran's Report of Transfer or Discharge (DD 214) indicates that the Veteran was an instrument repairman in service.  

The Board notes that service treatment records reveal that the Veteran's hearing was tested multiple times.  The Board notes that service department audiometer test results prior to October 31, 1967, are assumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz , 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz , and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  As the Veteran's service was prior to October 1967, the service audiometric results reported below have been converted to the current ISO standard.

Upon examination at entrance into active service in June 1962 the Veteran was not noted to have any hearing loss or hearing loss disability.  The Veteran underwent testing with an automatic audiometer in July 1962 and the results appear to reveal some level of hearing loss.

In June 1965 the Veteran underwent an examination for SCUBA diving and puretone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
30
LEFT
10
5
5
40
35

In September 1965 the Veteran's primary work area was noted to be the flight line.  His hearing was examined and he was noted to have puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
15
35
LEFT
20
15
15
50
35

The Veteran reported noise exposure one day prior to the testing in September 1965.

Lastly, on examination at discharge in April 1966 puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
20
LEFT
5
0
10
10
20

The service treatment records reveal that the Veteran was monitored on a hearing conservation program.

Subsequent to service the Veteran underwent audiological testing in July 1999 and puretone thresholds were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
55
45
LEFT
10
5
20
50
60

As such, the Board notes that the Veteran has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 (2011).

The Veteran reported in a statement received in July 2007 that he had constant ringing in both ears and he attributed this ringing in his ears to his exposure to loud jet engine noise.

The Board notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his hearing loss disability or reported tinnitus.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran's service treatment records reveal an audiometric study showing hearing loss and monitoring by a hearing conservation program, as the Veteran has competently and credibly reported that he was exposed to loud noise in service, and as the Veteran's post service treatment records reveal a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of the Veteran's current bilateral hearing loss disability.

In addition, as the Veteran has competently and credibly reported that he was exposed to loud noise in service and has reported constant ringing in his ears, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of any tinnitus found to be present.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include anxiety reaction, depression, and PTSD.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any acquired psychiatric disorder.

In September 2004 the Veteran was noted to be severely depressed and in January 2005 the Veteran was started on Zoloft to treat his depression.  The treatment records indicate that the Veteran's depression may be related to his service-connected Parkinson's disease.  As such, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of any acquired psychiatric disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran seeks entitlement to service connection for a left foot disorder and a right foot disorder. 

Post service treatment records reveal that the Veteran was diagnosed with hallux abductovalgus deformity of both feet, hallux abductus interphalangeus of both feet, and pes cavus deformity of both feet in June 2006.  In August 2006 the Veteran was noted to have foot concerns and the provider indicated that the Veteran may want to consider calling the podiatrist.

The Veteran reported in July 2007 that he had persistent toe issues on both feet that he felt were secondary to his Parkinson's Syndrome.

As the Veteran is currently diagnosed with bilateral foot disorders and is in receipt of service-connected benefits for Parkinson's disease, the Board finds it necessary to afford the Veteran an examination regarding the etiology of his bilateral foot disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran seeks entitlement to service connection for a low back disorder.  In a treatment note dated in August 2001 the Veteran was noted to indicate that his back pain developed in the 1960's and a laminectomy was performed in 1978.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any low back disorder.

In July 2001 the Veteran underwent a magnetic resonance imaging (MRI) scan of the lumbar spine.  The scan revealed 1st degree spondylolisthesis L5-S1 with a degenerated diffusely protruding L5-S1 disc; mild diffuse protrusion of the L4-5 status post left laminectomy at that level; and diffuse facet spondylosis throughout the lumbar spine.  In January 2003 the Veteran was noted to be diagnosed with a history of degenerative spine disease and a history of lumbar spine surgery.  

As the Veteran has competently reported that his back pain began in service, as there is an indication that the Veteran was treated for a back disorder shortly after service, and as the Veteran is currently diagnosed with a low back disorder, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his current low back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran.

2.  After securing the proper authorization, request complete treatment records pertaining to the Veteran from Dr. L.M. since service.

3.  Contact the Veteran and request that he identify the name and address of the medical provider and the approximate dates regarding his spinal surgery in the 1970's.  After securing proper authorization, attempt to obtain and associate with the claims folder any medical records identified by the Veteran.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hearing loss and/or tinnitus found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and the service treatment records, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss and/or tinnitus found to be present is related to or had its onset during service, and particularly, to his report of in-service acoustic trauma.  The rationale for all opinions expressed should be provided in a legible report.  

5.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's statements and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any acquired psychiatric disorder found to be present is secondary to or aggravated by the service-connected Parkinson's disease.  The rationale for all opinions expressed should be provided in a legible report.

6.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any right and/or left foot disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's statements and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any right and/or left foot disorder found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any right and/or left foot disorder found to be present is secondary to or aggravated by the service-connected Parkinson's disease.  The rationale for all opinions expressed should be provided in a legible report.

7.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any low back disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and the service treatment records, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any low back disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a report.  

8.  Thereafter, readjudicate the Veteran's claims, to include as secondary to service-connected Parkinson's disease for the psychiatric, and right and left foot service connection claims.  If any benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

